Citation Nr: 1507264	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to attorney fees from past-due benefits for representation of the Veteran.  


REPRESENTATION

Appellant represented by:	Finkelstein & Partners 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.  The Appellant in this case is the Veteran's representative.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, stating that the Appellant was not eligible for attorney fees in the case stemming from an award of benefits in a December 2011 rating decision on Individual Unemployability.  The Appellant has timely appealed that determination.  


FINDINGS OF FACT

1.  The RO issued a rating decision granting service connection for posttraumatic stress disorder in September 2009.  

2.  The RO failed to infer a claim for individual unemployability from the May 2009 claim for posttraumatic stress disorder.  

3.  The Veteran properly appointed the Appellant to serve as his representative and the appropriate forms were timely filed with the RO informing the RO of such representation.  

4.  The Veteran's representative filed a valid and proper notice of disagreement to the September 2009 rating decision regarding the inferred claim of Individual Unemployability.  

5.  The RO granted entitlement to Individual Unemployability in a December 2011 rating decision.  
CONCLUSION OF LAW

The Appellant is entitled to attorney fees based past due benefits from the December 2011 rating decision granting entitlement to individual unemployability.  38 U.S.C.A. § 5904 (2014); 38 C.F.R. § 14.636 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2010 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent.  In December 2010, Veteran engaged the Appellant to serve as his representative and the appropriate forms were timely filed with the RO.  In response to the rating decision, the Appellant on behalf of the Veteran filed a notice of disagreement (NOD) in August 2011 to the December 2010 rating decision.  The August 2011 NOD claimed that the RO failed to adjudicate an inferred claim of Individual Unemployability (TDIU) as a part of the Veteran's service connection claim for PTSD.  

Attached to the NOD filed in August 2011, was a formal application for TDIU.  In July 2011, the RO sent a letter to the Veteran notifying him that they had received his claim for TDIU and were working on his application.  In December 2011, the RO granted the Veteran's claim for TDIU effective May 14, 2010, the same effective date as the Veteran's grant for PTSD.  

In January 2012, the RO sent a letter the Veteran explaining to him that even though he had a valid fee agreement with is representative, and $5,499.93 was withheld from the December 2011 rating decision award, the RO was not going to pay the attorney fees because all of the conditions of 38 C.F.R. § 14.636 were not met.  Specifically, the RO stated that the accredited representative did not perform any services after the filing of the NOD in August 2011.  
In February 2012, the Appellant filed a notice of disagreement to the January 2012 RO determination that attorney's fees were not warranted because the Appellant did not perform any work after the filing of the August 2011 NOD.  As evidence to support the Appellant's disagreement, he submitted several correspondences submitted on the Veteran's behalf after the filing of the NOD.  Further, the Veteran submitted a March 2013 letter stating that the Appellant did perform legal services on his behalf and was in regular contact with the Veteran throughout the proceedings.  

In November 2012, the RO sent another letter to the Veteran clarifying their position regarding the Appellant's attorney fees.  This letter stated that the NOD filed in August 2011 with regard to the claim for TDIU was invalid.  The RO stated the NOD did not specify what decision or decisions were being disagreed with in the NOD and further, that neither the Veteran nor the Appellant, disagreed with the evaluation of PTSD, which was the only issue on appeal in the rating decision issued in September 2010.  

As such, the issue on appeal is whether there was a proper NOD filed for the claim of TDIU in August 2011, even though the issue of TDIU was not adjudicated in that decision.  After review of the evidence of record, the Board finds in favor of the Appellant.  There was a proper NOD filed regarding the unadjudicated claim of TDIU.  The NOD was proper and the Appellant did perform legal services on behalf of the Veteran, which led to the recovery of past due benefits.  As a result, the Appellant should be awarded attorney's fees as compensation for such work.  

The August 2011 NOD, states the Veteran disagreed with the September 2010 rating decision because the RO failed to adjudicate the issue of TDIU.  The Veteran claims that even though there was no formal claim of TDIU associated with his claim for PTSD, it should have been inferred from the evidence received from the Veteran to support his claim for PTSD.  Specifically, the Veteran's August 2010 VA mental health examination states that the Veteran was not currently employed at the time of the examination and he was not retired.  He had been unemployed for up to five years.  He told the examiner that he gets too irritated being around people in public.  He went from job to job.  The Veteran told the examiner that his unemployment was due to the mental disorder's effect on him.  He had been fired from all his previous employment because he lost his temper.  The examiner concluded that the Veteran had problems with anger and this affected his relationships and his employment.  The Veteran had multiple jobs where he became disgusted or lost his temper and left the job.  The longest period of employment he had was for four years.  

A mental health treatment note from March 2005, states the Veteran had 10 different jobs since discharge.  The report notes that the Veteran had been fired from a job and acknowledged trouble getting along with others.  

Based on this evidence of record the Board finds that there was an inferred TDIU claim as a component of the Veteran's service connection claim for PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.22 Vet. App. 447, 454-55 (2009).  The Veteran is presumed to be seeing the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, since there was an inferred claim of TDIU, the August 2011 NOD was valid because the RO failed to adjudicate the issue of PTSD.  For instance, if the Veteran had filed an appeal to the Board on the September 2010 rating decision for an initial rating in excess of 70 percent for the service connected disability of PTSD, the Board would have had to refer the TDIU claim back to the RO because it was inferred and had not been adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1). 

As such, since the NOD filed in August 2011 was valid, and the Appellant did perform legal services on behalf of the Veteran and the Veteran received past due benefits based on such legal representation, the Board finds that the requirements of 38 C.F.R § 14.636 have been met and the Appellant is entitled to attorney's fees.  

Duty to Notify and Assist 

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Court has held that VA's duties to notify and assist do not apply to cases where, as in this case, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is seeking instead a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


ORDER

Entitlement to attorney fees from past due benefits for representation of the Veteran with regard to the issues of entitlement to individual unemployability is granted.  



____________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


